Defendants have appealed from a judgment entered against them in the trial court, and on the 4th day of October, 1944, filed their brief. The authorities therein cited reasonably sustain the allegations of error. The defendant in error has filed no brief and has offered no excuse for such failure. Under such circumstances, as stated in Gooldy v. Hines, 186 Okla. 583,99 P.2d 498, it is not the duty of this court to search the record for some theory upon which to sustain the action of the trial court, but the cause may be reversed and remanded with directions.
The cause is reversed and remanded, with directions to vacate the judgment entered for the plaintiff and enter judgment for the defendants.
GIBSON, C.J., HURST, V.C.J., and RILEY, OSBORN, BAYLESS, WELCH, CORN, and ARNOLD, JJ., concur.